                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

________________________________________
                                        )
RICHARD ELTON SUTTON,                   )
                                        )
               Plaintiff,               )
                                        )         Civil Action
          v.                            )       No. 17-12253-PBS
                                        )
NANCY A. BERRYHILL, Acting Commissioner )
of the Social Security Administration, )
                                        )
               Defendant.               )
________________________________________)


                        MEMORANDUM AND ORDER

                         February 20, 2019

Saris, C.J.

                           INTRODUCTION

    Plaintiff Richard Elton Sutton brings this action under 42

U.S.C. § 405(g) for judicial review of a final decision denying

his application for Social Security Disability Insurance

(“SSDI”) and Supplemental Security Income (“SSI”) benefits.

Plaintiff suffers from various mental impairments including

anxiety, depression, and post-traumatic stress disorder

(“PTSD”). He argues that the Administrative Law Judge (“ALJ”)

deciding his case erred in two respects: (1) by improperly

weighing the medical opinion evidence from his treating

psychiatrist, and (2) by failing to properly evaluate his

subjective statements regarding his symptoms.

                                 1
     For the reasons set forth below, the Court ALLOWS

Plaintiff’s motion for judgment on the pleadings (Dkt. No. 12)

and remands the action, and DENIES Defendant’s motion to affirm

the Commissioner’s decision (Dkt. No. 15).

                         FACTUAL BACKGROUND

     Plaintiff was 46 years old when he filed his applications

for SSDI and SSI on May 5, 2014. R. 287. He had previously

worked as a construction laborer, a material handler, and an

order filler. R. 96-97. Plaintiff alleged disability due to

PTSD, depression, and diabetes. R. 144. He also experienced

homelessness and struggled with substance abuse. R. 623-24.

I.   Medical History1

     On April 8, 2014, Plaintiff had his first visit with Dr.

Jonathan Rothberg, a psychiatrist. R. 471. Plaintiff scored

“very high” on a questionnaire that screens for depression.

R. 471. Dr. Rothberg noted that the depression was “possibly

situational,” as Plaintiff was unable to secure a case manager

at the homeless shelter or find steady work. R. 468, 471.

Plaintiff expressed hopelessness. R. 468.

     On April 11, 2014, Plaintiff underwent psychiatric

evaluation by Dr. Esther Valdez. R. 623-28. Plaintiff displayed




1
  This section focuses on evidence of Plaintiff’s mental health
conditions because that is the basis for Plaintiff’s appeal. The
record also contains evidence of certain physical ailments.
                                  2
symptoms of anxiety and depression including agitation,

depressed mood, irritability, low self-esteem, and worry.

R. 626. Dr. Valdez noted that Plaintiff had a depressed and

“angry/hostile” mood and displayed “anxious preoccupations.” R.

626-27. His appearance, alertness, memory, attention, behavior,

thought process, and perception were otherwise normal. R. 626-

27. Despite his complaints of “severe depression,” Plaintiff

declined psychiatric intervention because he was “looking to

find an employment advocate and legal aid only.” R. 627-28.

Plaintiff reported regular marijuana use, as well as a history

of cocaine and alcohol abuse. R. 623, 625.

    Plaintiff then saw Dr. Dyanne London, a psychotherapist, on

April 16, 2014. R. 464-66. During the visit, Plaintiff expressed

a desire “to meet before he explodes” and reported a history of

depression. R. 465. His mental status exam showed cooperative

behavior, good impulse control, euthymic mood, appropriate

affect, coherent thought process, intact memory, good insight to

disorder, and no judgment impairment. R. 465-66.

    On April 23, 2014, Plaintiff met with Karen Fink, a

licensed social worker, who diagnosed him with anxiety disorder

and depressive disorder, and considered a PTSD diagnosis.

R. 330.   Ms. Fink did not record any mental status findings. Id.

    Plaintiff saw Edwige Berrouet, another licensed social

worker, two days later on April 25, 2014. R. 339. Mr. Berrouet

                                3
noted that Plaintiff displayed symptoms of anxiety and

depression including difficulty concentrating, irritability,

worry, anhedonia, fatigue, difficulty sleeping, and depressed

mood. R. 342. Plaintiff told Mr. Berrouet that he regularly used

marijuana to self-medicate, and that he used cocaine “off and

on.” R. 339, 341. Plaintiff also reported that he had twice seen

a psychiatrist for treatment and had been prescribed Paxil, a

drug used to treat anxiety and depression. R. 340.

    Dr. Anna Fitzgerald, a board-certified psychiatrist, also

evaluated Plaintiff on April 25, 2014. R. 312. Dr. Fitzgerald

noted the following symptoms: decreased appetite, decreased

energy level, loss of interest in pleasurable activities,

isolation, avoidance, and panic attacks. R. 315-16. Plaintiff’s

appearance, behavior, attention, language, thought process,

perception, orientation, and memory were again normal. R. 316-

17. Plaintiff’s Global Assessment of Functioning (“GAF”) score

was 55, which was indicative of moderate symptoms. R. 317. Dr.

Fitzgerald prescribed Zoloft, an antidepressant, and recommended

that Plaintiff begin individual therapy. R. 317-18.

    Plaintiff saw Dr. Fitzgerald again on May 2, 2014.     R. 321.

Dr. Fitzgerald noted that Plaintiff “continue[d] to feel

depressed” and “also [had] some panic symptoms and posttraumatic

reexperiencing [sic], avoidance, and hyperarousal.” R. 321.

Dr. Fitzgerald added trauma to Plaintiff’s list of symptoms and

                                4
noted that Plaintiff experienced flashbacks and nightmares.

R. 323. She urged Plaintiff to stop using marijuana and cocaine

both “for his health and for his application for disability.”

R. 321. Dr. Fitzgerald diagnosed Plaintiff with major depressive

disorder (recurrent, moderate) and anxiety disorder, but she

ruled out a PTSD diagnosis. R. 324

      Plaintiff continued seeing Dr. Fitzgerald every three

months through at least March 2016. R. 696.   Notes from these

visits, however, are not included in the administrative record.

II.   State Agency Medical Consultant Evaluations

      Judith Bevis, Ph.D., evaluated Plaintiff on November 18,

2014. R. 691-95. Plaintiff indicated that he was applying for

disability benefits because of “problems with ‘job selection.’”

R. 691. He “appear[ed] to be dysphoric” and reported that he had

“become quite depressed” because of his unemployment and other

stressors. R. 691. He described disturbances in sleeping habits,

mood, and energy level, but had no difficulties with activities

of daily living. R. 693-94. He also reported experiences of

abuse as a child and often found himself in situations in which

he felt victimized. R. 694. Dr. Bevis diagnosed Plaintiff with

major depression and PTSD, and recommended therapy. R. 694. She

assessed a GAF score of 65, reflecting mild symptoms. R. 695.

      Plaintiff indicated to Dr. Bevis that he wanted to return

to full-time construction work and “seemed to have difficulty

                                 5
figuring out how to transition to a different type of work

outside of being a union laborer.” R. 694. He expressed aversion

to low paying jobs that “do not lead to a career” and would

leave him “[un]able to support himself.” R. 692. Dr. Bevis

opined that Plaintiff might be a candidate for vocational

retraining. R. 694.

     On November 26, 2014, psychologist Aryeh Shestopal, Ph.D.,

reviewed the then available records. R. 127-28. Dr. Shestopal

assigned the greatest weight to the assessment completed by Dr.

Bevis. R. 128. He found that Plaintiff had “potential for

antagonistic behavior, possibly due to his interpersonal stance

of viewing himself as ‘victimized,’ in the context of early

trauma.” R. 128. He anticipated “moderate difficulty in

following supervisory instructions or adjusting to change” but

found no evidence of significant limitations in other spheres of

functioning. R. 128.

III. Treating Psychiatrist Evaluation

     On March 21, 2016, during a regular visit, Dr. Fitzgerald

diagnosed major depression and PTSD. R. 696. Plaintiff’s GAF

scored had also decreased to 40.2 R. 696. Dr. Fitzgerald

completed a Mental Residual Functional Capacity Assessment for

Plaintiff. R. 696-99. Dr. Fitzgerald reported that Plaintiff was


2 A GAF score of 31 to 40 denotes some impairment in reality testing or
communication or a major impairment in several areas, such as work or school,
family relations, judgment, thinking, or mood functioning.

                                      6
moderately or markedly limited in 12 of 21 areas of mental

functioning. R. 696-99. She indicated that Plaintiff was

moderately limited in his ability to carry out detailed

instructions; work in coordination with or proximity to others

without being distracted by them; accept instructions and

respond appropriately to criticism from supervisors; get along

with coworkers or peers without distracting them or exhibiting

behavioral extremes; and set realistic goals or make plans

independently of others. R. 697-99. His marked limitations

included the ability to understand and remember detailed

instructions; maintain attention and concentration for extended

periods; perform activities within a schedule, maintain regular

attendance and be punctual; complete a normal workday and

workweek without interruptions from psychologically based

symptoms and perform at a consistent pace; respond appropriately

to changes in the work setting; travel to unfamiliar places or

use public transportation; and tolerate normal levels of stress.

R. 697-99. Dr. Fitzgerald also reported that she had been seeing

Plaintiff for treatment every three months since 2014. R. 696.

IV.   Hearing Testimony

      At the hearing on May 5, 2016, Plaintiff testified that he

had depression, anxiety, and PTSD. R. 73. He stated that because

of these impairments he had difficulty understanding and

remembering instructions, concentrating, maintaining regular

                                7
attendance and being on time, and tolerating work stress. R. 75-

76, 86. He also claimed that his depression and anxiety caused

him to “clash” with his employers, causing each of his 50 to 60

employment relationships to end after two or three months.

R. 73. He stated that his depression improved with medication,

but that when his anxiety was triggered he tended to neglect his

health and personal needs. R. 87. He testified that he had not

used cocaine in 11 months but continued to use marijuana to deal

with PTSD. R. 74, 78.

                         PROCEDURAL HISTORY

     Plaintiff filed his applications for SSDI and SSI on May 5,

2014, alleging a disability onset date of May 15, 2013.3 R. 200.

His applications were denied initially on July 25, 2014, and

again on reconsideration on January 22, 2015. R. 119, 141. On

March 20, 2015, Plaintiff filed a request for a hearing, which

was held before an ALJ on May 5, 2016. R. 63, 157. Plaintiff

appeared at the hearing with counsel. R. 65. A vocational expert

(“VE”) also appeared and testified. R. 65.

     The ALJ issued her decision on June 15, 2016. R. 41-57. At

step one, the ALJ found that Plaintiff had not engaged in any

substantial gainful activity since the onset of his disability.

R. 44. At step two, the ALJ found that Plaintiff suffered from a


3
  Plaintiff later amended his alleged disability onset date to May 1,
2014. R. 71-72.
                                   8
number of severe impairments, including affective disorder,

anxiety disorder, PTSD, and polysubstance abuse disorder with

occasional marijuana use and cocaine abuse in early

remission. R. 44. At step three, the ALJ found that Plaintiff

did not have an impairment or a combination thereof that met or

equaled the severity of one of the impairments listed in the

regulations. R. 44-46. Next, the ALJ found that Plaintiff

possessed the capacity to perform light work as defined in 20

C.F.R. § 404.1567(b) and 416.967(b) except that he could only

“manage superficial interactions in the workplace” and “adapt to

minor changes in workplace demands.” R. 46-55. In making this

determination, the ALJ gave “less weight” to the mental

functional assessment completed by Plaintiff’s treating

psychiatrist, Dr. Fitzgerald, in March 2016. R. 55. The ALJ

misidentified Dr. Fitzgerald as a “treating nurse practitioner,”

concluded that she was “not a medically acceptable treating

source,” and found her assessment “[un]supported by the

objective record” and, specifically, contradicted by “treating

physician and evaluating source notes and observations.” R. 53-

55. The ALJ gave “great weight” to the psychological assessment

completed by Dr. Shestopal in November 2014. R. 55. At step

four, the ALJ found that Plaintiff could perform his past work

as an order filler. R. 56-57. The ALJ concluded that Plaintiff

was not disabled under the Social Security Act. R. 57.

                                9
     On July 22, 2016, Plaintiff timely requested review of the

ALJ’s decision by the Appeals Council. R. 198. The Appeals

Council denied Plaintiff’s request for review on September 14,

2017. R. 6. This appeal then followed.

                         LEGAL STANDARDS

I.   Statutory and Regulatory Framework

     Under the Social Security Act, a claimant seeking benefits

must prove that he is unable “to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment . . . for a continuous period of

not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). To meet this definition, a person must have a

severe impairment that renders him unable to do his past

relevant work or any other substantial gainful work that exists

in the national economy. 20 C.F.R. § 416.905(a).

     The ALJ employs a five-step sequential evaluation process

to assess a claim for disability benefits. See id. §§

404.1520(a)(4)(i)-(v), 404.1594. The evaluation may be concluded

at any step in the process if it is determined that the claimant

is or is not disabled. Id. § 404.1520(a)(4). The steps are: (1)

if the claimant is engaged in substantial gainful work activity,

the application is denied; (2) if the claimant does not have, or

has not had within the relevant time period, a severe impairment

or combination of impairments, the application is denied; (3) if

                               10
the claimant’s impairment meets the conditions for one of the

“listed” impairments in the Social Security regulations, then

the application is granted; (4) if the claimant’s residual

functional capacity (“RFC”) is such that he or she can still

perform past relevant work, then the application is denied; (5)

if the claimant, given his or her RFC, education, work

experience, and age, is unable to do any other work, the

application is granted. Id.; Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001).

II.   Standard of Review

      The Court may set aside the ALJ’s decision if it resulted

from legal error or if the factual findings were not supported

by substantial evidence. Nguyen v. Chater, 172 F.3d 31, 35 (1st

Cir. 1999). The Court reviews the ALJ’s conclusions of law de

novo. Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir.

2000). “Failure of the [ALJ] to apply the correct legal

standards as promulgated by the regulations or failure to

provide the reviewing court with the sufficient basis to

determine that the [ALJ] applied the correct legal standards are

grounds for reversal.” Weiler v. Shalala, 922 F. Supp. 689, 694

(D. Mass. 1996) (citing Wiggins v. Schweiker, 679 F.2d 1387,

1389 (11th Cir. 1982)). Where application of the correct legal

standard could support a different conclusion, the agency’s

decision must be remanded. See Ward, 211 F.3d at 656; see also

                                11
Dantran, Inc. v. U.S. Dep’t of Labor, 171 F.3d 58, 75 (1st Cir.

1999) (holding that, while the “customary rule” is to remand

once a court “sets aside an agency determination,” remand is

unnecessary despite legal error in the “rare case in which the

facts admit of only one plausible legal conclusion”).

    For findings of fact, “even if the record arguably could

justify a different conclusion,” the Court must affirm the

decision “so long as it is supported by substantial evidence.”

Rodriguez Pagan v. Sec’y of Health & Human Servs., 819 F.2d 1, 3

(1st Cir. 1987). Substantial evidence exists “if a reasonable

mind, reviewing the evidence in the record as a whole, could

accept it as adequate to support [the ALJ’s] conclusion.”

Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d 218, 222

(1st Cir. 1981). Substantial evidence does not exist when the

ALJ’s factual findings are “derived by ignoring evidence,

misapplying the law, or judging matters entrusted to experts.”

Nguyen, 172 F.3d at 35. The Court examines the record in its

entirety to determine the weight and “substantiality” of the

evidence. Rohrberg v. Apfel, 26 F. Supp. 2d 303, 306 (D. Mass.

1998).

                           DISCUSSION

    Plaintiff challenges the ALJ’s decision on the bases that

(1) the ALJ misidentified Dr. Fitzgerald as a nurse practitioner

who was “not a medically acceptable treating source”, and

                               12
(2) the ALJ did not properly evaluate Plaintiff’s subjective

statements from his hearing testimony regarding his functional

limitations. The Court concludes that the ALJ failed to properly

weigh the medical opinion of Dr. Fitzgerald which requires the

case be remanded for a new hearing and, therefore, the Court

does not address Plaintiff’s second argument.

      Under the applicable regulations, a “medical source” is “an

individual who is licensed as a healthcare worker by a State and

working within the scope of practice permitted under State or

Federal law,” 20 C.F.R. § 404.1502(d), which includes both

licensed psychiatrists and licensed nurse practitioners. The

definition of an “acceptable medical source” includes licensed

psychiatrists and licensed psychologists, but it does not

include nurse practitioners.4 See id. § 404.1502(a). A “treating

source” is an “acceptable medical source who provides [the

claimant] with medical treatment or evaluation and who has, or

has had, an ongoing treatment relationship with [the claimant].”

Id. § 404.1527(a)(2), 416.927(a)(2). Dr. Fitzgerald is a licensed

psychiatrist who treated Plaintiff continuously from April 2014

through at least March 2016, which qualifies her as an




4 The applicable regulations have changed since Plaintiff filed his claim for
benefits. For claims filed on or after March 27, 2017 a nurse practitioner
is considered to be an “acceptable medical source.” Id. § 404.1502(a)(7).

                                     13
“acceptable medical source” and a “treating source.” Defendant

does not dispute this point.

    Opinions from treating sources are given controlling weight

provided that they are “well-supported by medically acceptable

clinical and laboratory diagnostic techniques” and “not

inconsistent with other substantial evidence” in the record.

Id. §§ 404.1527(c)(2), 416.927(c)(2).   An opinion from a

treating source that does not get controlling weight is weighed

according to several factors, including: the length of the

treatment relationship and the frequency of examination; the

nature and extent of the treatment relationship; the evidence in

support of the medical opinion; the consistency of the medical

opinion with the record as a whole; the medical source’s

specialty; and other factors which tend to support or contradict

the opinion. Id. §§ 404.1527(c)(2)-(6), 416.927(c)(2)-(6). An

ALJ need not expressly address each factor identified by the

regulations but must provide “good reasons” for the weight

assigned to the opinion of a treating source. Bourinot v.

Colvin, 95 F. Supp. 3d 161, 177 (D. Mass. 2015); see also 20

C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).

    An opinion from a medical source that is not a medically

acceptable source is weighed using the same factors that apply

to treating sources. 20 C.F.R. §§ 404.1527(f), 416.927(f). In

contrast, an ALJ does not need to provide “good reasons” for the

                               14
weight assigned to an opinion from a medical source that is not

an acceptable medical source. Armata v. Berryhill, No. 3:17-cv-

30054-KAR, 2018 WL 4829180, at *16 (D. Mass. Oct. 4, 2018); see

also 20 C.F.R. §§ 404.1527(f)(2), 416.927(f)(2). Yet the ALJ

must provide some explanation for the weight given to the

opinion. Armata, 2018 WL 4829180, at *16.

     Here, the ALJ evidently followed the less demanding

framework for weighing non-acceptable medical sources in

considering Dr. Fitzgerald’s RFC assessment. The ALJ provided

just two bases for discounting Dr. Fitzgerald’s opinion: (1) she

was “not a medically acceptable treating source,” and (2) “her

moderate and marked mental functional assessments [were] not

supported by the objective record and, in fact, [were]

contradicted by treating physician and evaluating source notes

and observations.”5 R. 55. With respect to the second basis, the

ALJ noted that “the claimant’s mental status exams have all been

stable or unremarkable, with normal thought process and content,

average intelligence, intact memory and concentration, intact


5 Defendant characterizes the ALJ’s second basis for discounting Dr.
Fitzgerald’s opinion as two distinct bases, suggesting the ALJ concluded that
Dr. Fitzgerald’s opinion (1) lacked support, 20 C.F.R. §§ 404.1527(c)(3),
416.927(c)(3), and (2) was inconsistent with the record of as a whole, id. §§
404.1527(c)(4), 416.927(c)(4). Dkt. No. 16 at 13. The Court is not persuaded
by this reading of the ALJ’s decision. Section (c)(3) of the applicable
regulations specifically contemplates whether the medical opinion itself
contains evidentiary support for its conclusions. Nowhere in the decision did
the ALJ analyze the evidence Dr. Fitzgerald relied upon in support of her RFC
assessment. The two purported bases identified by Defendant are one and the
same: the ALJ discounted Dr. Fitzgerald’s opinion because it found the
opinion was inconsistent with the rest of the record. R. 55.

                                     15
insight and judgement, and no evidence of psychosis, suicidal or

homicidal ideation.” R. 55.

    Defendant concedes that the ALJ erred in misidentifying Dr.

Fitzgerald as a nurse practitioner rather than a licensed

psychiatrist and, therefore, not a treating source as defined by

the applicable regulations. Nevertheless, Defendant contends

that this error was harmless because the ALJ’s other basis for

discounting the opinion of Dr. Fitzgerald satisfied the more

demanding “good reasons” standard for the weight assigned to a

treating source. The Court disagrees.

    The ALJ’s decision ignores the crucial fact that there is

no evidence in the record of Plaintiff’s mental condition

between November 2014 and Dr. Fitzgerald’s RFC assessment from

March 2016. In Soto-Cedeño v. Astrue, the First Circuit held

that an RFC assessment performed by the claimant’s treating

psychiatrist could not be “reasonably characterized as

‘inconsistent’ with the other medical evidence in record” where

the RFC assessment and other medical evidence were from

“different time periods.” 380 Fed. Appx. 1, 2 (1st Cir. 2010)

(per curiam). Specifically, the First Circuit found that a

“current” RFC assessment was not contradicted by the evaluations

of consulting psychiatrists performed more than a year earlier.

Id. This case presents the same question. Dr. Fitzgerald

completed her RFC assessment of Plaintiff in March 2016. The

                               16
state agency medical consultants, Dr. Bevis and Dr. Shestopol,

performed their evaluations of Plaintiff more than a year

earlier in November 2014. And, other than Dr. Fitzgerald’s RFC

assessment in March 2016, the most recent medical evidence in

the record from a treating source includes Dr. Fitzgerald’s

notes from April and May 2014. As in Soto-Cedeño, these older

records do not support the ALJ’s finding that Dr. Fitzgerald’s

opinion was inconsistent with the objective record.6 See id.

      The record appears to be missing treatment notes from 2014,

2015, and 2016. Dr. Fitzgerald’s RFC assessment indicates that

she had been Plaintiff’s treating psychiatrist since 2014 and

that she saw Plaintiff every three months. Yet the record

includes only Dr. Fitzgerald’s treatment notes from an initial

appointment in April 2014 and a follow-up appointment in May

2014. In their briefs, the parties spar over whether the ALJ’s

failure to develop the record to include the missing notes forms

an independent basis for reversing the ALJ’s decision and

remanding for further proceedings. The Court, however, does not

need to reach that argument. The key point is that based on the




6 Indeed, while GAF scoring is no longer part of the DSM, the significant drop
in Plaintiff’s score between November 2014 and March 2016 is suggestive of
deterioration in his mental health status. See Bourinot, 95 F. Supp. 3d at
178 (“The GAF scale provides a rough estimate of an individual's
psychological, social, and occupational functioning.” (internal quotations
omitted)); see also Kelley v. Berryhill, No. CV 16-12083-DJC, 2018 WL
4323820, at *13 (D. Mass. Sept. 10, 2018) (considering GAF scores to
determine whether ALJ decision was supported by substantial evidence).

                                     17
record the ALJ did not know how Plaintiff presented in his

mental status exams during 2015 and 2016, which were the exams

most relevant to weighing Dr. Fitzgerald’s RFC assessment.

Accordingly, the ALJ did not have substantial evidence for

discounting Dr. Fitzgerald’s March 2016 opinion regarding

Plaintiff’s functional limitations.

      Since the ALJ made a serious error in not identifying Dr.

Fitzgerald as a treating psychiatrist and provided no plausible

reason for its decision to give little weight to her opinion,

remand is required. Lemieux v. Berryhill, 323 F. Supp. 3d 224,

229 (D. Mass. 2018); see also Linehan v. Berryhill, 320 F. Supp.

3d 304, 306 (D. Mass. 2018) (“A goal of the treating source rule

is to function as a procedural safeguard. Where . . . the Court

cannot ascertain ‘a clear understanding of why the ALJ rejected

[the treating doctor's] opinion,’ the goal of the treating

source rule is not met.” (second alteration in original)

(citation omitted) (quoting Francis v. Comm'r Soc. Sec. Admin.,

414 F. App'x 802, 804 (6th Cir. 2011))). If the ALJ had

evaluated Dr. Fitzgerald’s opinion under the correct legal

standard, it could well have reached a different conclusion

regarding Plaintiff’s residual functional capacity. See Ward,

211 F.3d at 656.




                               18
                                ORDER

    The Court remands the case for further proceedings

consistent with this opinion.   The Court DENIES Defendant’s

motion to affirm the Commissioner’s decision (Dkt. No. 15).



                                /s/ PATTI B. SARIS               .
                                Patti B. Saris
                                Chief United States District Judge




                                 19
